                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                       Western Division
                                 Civil Case No. 5:19-cv-249-Fl

 MATTHEW BRADLEY,
         Plaintiff


 v.                                                                    ORDER


 ANALYTICAL GRAMMAR, INC.
         Defendant


         This matter is before the undersigned on the parties’ joint stipulation, executed by the

parties and their counsel, dismissing Defendant’s first counterclaim with prejudice and seeking

entry of judgment in favor of Defendant as to all remaining claims and counterclaims.

         The Court previously reviewed related issues when ruling on the parties’ motions for

summary judgment. [D.E. 63]. In view thereof and of the parties’ stipulation, it is ORDERED:

1. The First Cause of Action set out in Defendant’s answer and counterclaims, in which

      Defendant alleged that Plaintiff’s copyright is invalid and unenforceable, and sought

      injunctive relief holding that Plaintiff’s copyright registrations No. VAu 1-355-121 and

      VA 2-133-725 are invalid and ordering him to request that the Copyright Office cancel the

      registrations, shall be and is dismissed with prejudice.

2. Plaintiff’s First Claim for Relief (alleging copyright infringement) is denied and Defendant’s

      Second Cause of Action (seeking declaratory judgment of non-infringement) is granted.




                                                    1



            Case 5:19-cv-00249-FL Document 86-1 Filed 07/21/21 Page 1 of 2
3. Plaintiff’s Second Claim for Relief (alleging the removal, alteration, or falsification of

   copyright information) is denied, and Defendant’s Third Cause of Action (seeking

   declaratory judgment that it did not remove, alter, or falsify any copyright management

   information when it distributed the photograph on Facebook) is granted.

4. Final judgment shall be entered in accordance with the foregoing, leaving outstanding only

   the Court’s decision on Defendant’s motion for sanctions [D.E. 83]. No further motions shall

   be filed in this case by either party against the other party.

5. Except as may otherwise be ordered with respect to payments by Richard Liebowitz and/or

   Liebowitz Law Firm, PLLC in the Court’s decision on Defendant’s outstanding motion

   [D.E. 83], the parties shall bear their own costs.

       SO ORDERED, this the ____ day of July, 2021.



                                                        _____________________________________
                                                        LOUISE W. FLANAGAN
                                                        United States District Judge




                                                  2



         Case 5:19-cv-00249-FL Document 86-1 Filed 07/21/21 Page 2 of 2
